DETAILED ACTION
This office action is in response to continued examination under 37 CFR 1.114 filed on 11/10/2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims  1-4, 6-9 are pending; claim 1 has been amended; claims 5, 10 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Response to Arguments
Applicant's arguments  with respect to the previous rejections under 35 USC 102(a)(1) as being anticipated by Easton have been fully considered but they are not persuasive for the following reasons:
a. Applicant argued “The primary reference Easton et aL. fails to disclose or suggest a friction disc having the arrangement set forth in Applicant's amended independent claim 1. As discussed with the Examiner during the November 9, 2022 interview, the first opening formed in the first friction lining in an axial direction, which first opening is formed to be semicircular, at least in the areas of the carrier ring and the first annular friction lining formed to be semicircular, as set forth in amended claim 1, corresponds to the feature indicated by reference numeral 13 in Applicant's FIGS. 2 and 3. Moreover, the feature wherein the first opening is formed in a dome-shape which dome-shape starts at the inner circumference and extends outwardly in the radial direction as set forth in amended claim 1, refers to the exemplary embodiment shown in Applicant's FIG. 2 and that the feature which dome-shape starts at the outer circumference of the carrier ring and extends inwardly in the radial direction, refers to the exemplary embodiment shown in Applicant's FIG. 3.”

In response to applicant’s argument above. Examiner believes Easton still anticipates the claim because the amended claim requires “wherein the first opening is formed in a dome-shape which dome-shape starts at the inner circumference and extends outwardly in the radial direction or which dome-shape starts at the inner circumference and extends outwardly in the radial direction or at the outer circumference of the carrier ring and extends inwardly in the radial direction” . Easton still anticipates the claim because Easton from col.3 lines 2-7, col.4 lines 4-12 recites that “With reference to FIGS. 2-4, the friction disks shown are made of the same materials as the conventional disk shown in FIG. 1, in that they all have flat metal or steel backing plates and a layer of friction material on one or both sides. Except for the possible provision of grooves, the layer of friction material preferably has a uniform thickness. Additional savings can be realized with the layer of friction material, if this layer is provided as a plurality of segments capable of being arranged in the configurations shown in the drawings. Very often, the friction material layer is blanked from a sheet of material, and a scrap can be considerable due to the central opening and the areas between adjacent blankings. If the area is subdivided into the segments having straight sides as shown in FIGS. 2-4, substantial additional savings can be realized. In other words, Easton discloses these straight edges 32 having dome-shapes that being removed during blanking process. Therefore, Easton is still anticipated the claim because Easton discloses a dome-shape (straight edges 32 is a final product before tandem blanking process in Fig.3. Fig.3 is similar to Fig. 2 where dome-shape/ rounded edge portions as shown outline portion at 26 are removed by blanking process) which starts at the outer circumference of the carrier ring (flat metal or steel backing plates see col.3 lines 2-7) and extends inwardly in the radial direction.


b. Applicant argued “The polygonal friction disk of Easton et al. fails to show a first opening formed in the first friction lining in an axial direction, which extends in the axial direction also through the carrier ring, wherein the carrier ring and the first annular friction lining, at least in some areas, are formed to be semicircular so that the first opening, at least in the some areas of the carrier ring and the first annular friction lining formed to be semicircular, is also formed to be semicircular, and wherein the first opening is formed in a dome-shape which dome-shape starts at the inner circumference and extends outwardly in the radial direction or which dome-shape starts at the outer circumference of the carrier ring and extends inwardly in the radial direction as set forth in Applicant's amended claim 1. In particular, it cannot be seen whether the disc of Easton et al. was at least in some areas semicircular or not because the part of the disc designated "cutout 32" in FIG. 3 of Easton et al, which was cited by the Examiner and is reproduced below, was cut away. One skilled in the art would see only a straight wall of the disc. 
In response to applicant’s argument above, examiner agrees with applicant that the cutout cannot been seen because it is a cutout. These straight edges 32 as understood by one ordinary skill in the art that these straight edges 32 are formed after blanking process (Easton: col.3 lines 2-7, col.4 lines 4-12).  Thus, Easton still discloses the claim limitation of “ a first opening (straight edges 32 is a final product before tandem blanking process in Fig.3. Fig.3 is similar to Fig. 2 where dome-shape/ rounded edge portions as shown outline portion at 26 are removed by blanking process) formed in the first friction lining (31) in an axial direction, which extends in the axial direction also through the carrier ring (flat metal or steel backing plate see col.3 lines 2-7) , wherein the carrier ring and the first annular friction lining, at least in some areas, are formed to be semicircular so that the first opening, at least in the some areas of the carrier ring and the first annular friction lining formed to be semicircular, is also formed to be semicircular (e.g. the cutout at 32 before final product are semicircular shape because  as similar dash line 26 as shown in Fig.2), and wherein the first opening is formed in a dome-shapethe cutout portions are formed from outer circumference of core plate and extends inward)”.

c. Applicant argued “As seen from FIG. 7 of Easton et al., reproduced below, it appears that the disc shown in FIG. 3 is cut from a rectangular sheet material. Moreover, Easton et aL. refers to the cutout as a "straight outer edge 32" (see, e.g. Easton et al. , column 3, lines 19- 20). Easton et aL. also fails to disclose openings which are formed to be semi-circular and dome-shaped as set forth in Applicant's amended claim 1. In particular, Applicant's claim is directed to the form of the friction disc in the area of the first opening, in other words the wall of the friction disc which limits and defines the first opening.”
•	In response to applicant’s argument above, examiner respectfully disagrees because Easton col.3 lines 19-20 described current polygonal shape of friction plate 30 after blanking process. Similar to applicant’s claim reference to Easton, Fig.3 is directed to form of friction disc 30 in area of first opening 32, and wherein the first opening is formed in a dome-shape, which dome-shape starts at the outer circumference of the carrier ring and extends inwardly in the radial direction (Fig.3 the cutout portions are formed from outer circumference of core plate and extends inward).

2. Lastly applicant argued that “The remaining reference to Miba cited with respect to dependent claims 3, 4 and 9 has been considered but is believed to be no more relevant. There is no disclosure or suggestion in Miba that would have led one skilled in the art to modify Easton et aL. in a manner which would achieve the arrangement set forth in Applicant's amended claim 1.”
In response to this argument, as examiner explains above that reference to Easton still anticipates current amended claim 1 and reference to Miba only teaches the limitation of  dependent claims 3,4, 9. Therefore, the previous rejections of claims 3, 4, 9 under 35 USC §103 are still maintained. 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easton (US 5454454).
Easton discloses:
Claim 1: A friction disc (Fig.3, 30) having a flat carrier ring (col. 3 lines 2-7, “flat metal or steel backing plates”) which comprises a first surface (Fig. 5, left surface of 30) and a second surface (right surface of 30), wherein a first annular friction lining (31) is arranged on the first surface, 
wherein a first opening (cutout at 32 before final product as shown in Fig.3) is formed in the first friction lining in an axial direction (e.g. longitudinal direction), which extends in the axial direction also through the carrier ring, 
wherein the carrier ring and the first annular friction lining, at least in some areas, are formed to be semicircular (e.g. the cutout at 32 before final product are semicircular shape because  as similar dash line 26 as shown in Fig.2) so that  the first opening, at least in some areas of the carrier ring and the first annular friction lining formed to be semicircular, is also formed to be semicircular (e.g. cutout at 32 before final product has semicircular shape), and
 wherein the first opening is formed in a dome-shape which dome-shape starts at the inner circumference and extends outwardly in the radial direction (this underline limitation does not apply to this present rejection since Easton has the semicircular starts at outer circumference) or which dome-shape starts at the outer circumference of the carrier ring and extends inwardly in the radial direction (Fig.3 the cutouts are formed from outer circumference of core plate and extends inward); 
 wherein if the friction disc is an inner disc (e.g.30 is inner disc as shown in Fig.5), the friction disc comprises at least one driver element (e.g. splines 46) on a radially inner end face, which is separate from the first opening; and wherein if the friction disc is an outer disc, the friction disc does not have at least one driver element on the radially inner end face (the underline limitation does not apply to the present rejection since Easton uses inner plates).
Claim 2: wherein a second friction lining (right side of friction disc 30 as shown in Fig.5) is arranged on the second surface of the carrier ring, said second friction lining comprising a geometry of deviating from a circular ring shape (as shown in Fig.3, linings 31 deviating from circular shape), wherein the carrier ring also comprises the geometry of the second friction lining that deviates from the circular ring shape (as shown), each as viewed in the axial direction, and/or being formed with a second opening (32) in the axial direction (e.g. longitudinal direction), which extends in the axial direction also through the carrier ring and the first friction lining, wherein the second opening is formed to start at the inner circumference or at the outer circumference of the carrier ring (Fig.3 the opening is formed from outer circumference of core plate)
Claim 6: wherein several first openings (cutout at 32 before final product as shown in Fig.3) extending through the friction disc in the axial direction are formed (as shown in Fig.3).
Claim 7: wherein the first opening in the first friction lining extends across a radial width of the first friction lining, which amounts to between 50% and 90% of the total width of the first friction lining in the radial direction (e.g. as shown in Fig. 3; radius of the cutout at 32 before final product as shown in Fig.3 is about 50% the radial width of friction lining).
Claim 8: wherein the second opening in the second friction lining extends across a radial width of the second friction lining, which amounts to between 50% and 90% of the total width of the second friction lining in the radial direction (e.g. as shown in Fig. 3; the radius of the opening 32 before final product is about 50% the radial width of friction lining).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Easton (US 5454454) in view of Miba (DE202018002101U1 cited from IDS)
Claims 3-4: Easton does not disclose wherein the first or second friction lining is a scatter-sintered friction lining.
Miba teaches wherein the first and second friction linings are a scatter-sintered
friction lining (see ¶ [0033]-[0034]).
It would have been obvious to one skilled in the art at the time the invention was
filed to have the friction lining is scatter-sintered friction lining as taught by Miba in the
invention of Easton for the purpose of improving binding of sintered friction material to carrier disc.
Claim 9: Easton discloses the first opening (see claim 1); however, Easton does not disclose the edges of the first and/or the second friction lining are formed to be beveled where the edges join the first opening.
Miba teaches the edges (17) of the first and/or the second friction lining (8) are
formed to be beveled where the edges join the first opening (see fig.5 and claim 8).
Therefore, it would have been obvious to one skilled in the art at the time the
invention was filed to have wherein the edges of the first and/or the second friction lining
are formed to be beveled where these join the first opening as taught by Miba in the
invention of Easton in order to avoid damage to friction plate in the region of the openings (see ¶ [0012] of Miba).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sadau (US20060163023) discloses first opening which dome shape 88 starts at inner circumference extends outward. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659